UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  RIDUAN BIN ISOMUDDIN HAMBALI,

         Petitioner,
                 v.                                            Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

         Respondents.


                                              ORDER

        Upon consideration of [46] Respondents' Motion for Leave to Deposit Exculpatory

Information with the Classified Information Security Officer ("CISO") Pending Resolution of

Counsel-Authorization Issues, and the entire record herein, it is hereby

        ORDERED that Respondents' motion is GRANTED. Respondents are not required to

disclose classified information to Petitioner's counsel pursuant to Section I.D.1 of the Case

Management Order until such time as either (1) Petitioner's counsel can confirm that they are

authorized by Petitioner to represent him in this matter and will continue to do so, or (2)

Petitioner's current counsel are replaced by substitute counsel. It is further

        ORDERED that Respondents shall deposit classified material responsive to Section

I.D.1 of the Case Management Order with the CISO by not later than September 28, 2012; and it

is further

        ORDERED that upon either (1) receiving confirmation from Petitioner's counsel that

they are authorized by Petitioner to represent him in this matter and will continue to do so, or (2)

substitute counsel's entry of an appearance and compliance with the additional requirements

under the protective order in this case for access to classified information, Respondents shall
inform the CISO that the classified material can be produced to Petitioner's authorized counsel, at

which time the CISO shall transfer the classified material to the Secure Facility.

       SO ORDERED.

                                                     /s/ John D. Bates
                                                     JOHN D. BATES
                                                 United States District Judge


Dated: September 28, 2012